Name: Commission Regulation (EEC) No 165/81 of 21 January 1981 amending for the fifth time Regulation (EEC) No 2872/79 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 19/ 14 Official Journal of the European Communities 22. 1 . 81 COMMISSION REGULATION (EEC) No 165/81 of 21 January 1981 amending for the fifth time Regulation (EEC) No 2872/79 fixing an additional rate for determining the quantities of alcohol to be delivered for compulsory distillation for the 1979/80 wine-growing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by the Act of Accession of Greece (2), and in particular Articles 40 (5) and 65 (2) thereof, Whereas Commission Regulation (EEC) No 2872/79 (3), as last amended by Regulation (EEC) No 31 28/80 (4), provides that delivery of wines subject to contract within the system of additional compulsory wine deliveries must be effected not later than 15 December 1980 ; whereas distillation operations are to be effected before 15 January 1981 ; whereas some distilleries do not have adequate tank capacity avail ­ able to keep the quantities to be distilled in stock for 30 days ; whereas, in order to allow them to be able to distil up to the final date laid down, deliveries of wine should be permitted up to the end of the distillation period ; Article 2 (2a) of Regulation (EEC) No 2872/79 is hereby replaced by the following : '2a. Delivery of the wines subject to the contract must be effected not later than 15 January 1981 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1981 . For the Commission The President Gaston THORN ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 291 , 19 . 11 . 1979, p . 17. (3 OJ No L 324, 20 . 12 . 1979, p . 13 . (*) OJ No L 328 , 4. 12. 1980, p . 12.